Title: To Thomas Jefferson from St. George Tucker, 5 September 1801
From: Tucker, St. George
To: Jefferson, Thomas


Dear Sir
Northumberland Court House, Sept. 5th. 1801
I have this moment received a Letter from my much valued friend Doctor Barraud, of Norfolk, stating, that the “Collector on the 24th. ulto, received notice that arrangements are making to place a navy-surgeon & mate at the head of the marine hospital at that port, and that his services will not be required, after the first day of October next.”
Believing, Sir, that I can never render a service more acceptable to you, than in assisting you to discriminate men of the most deserving Character, from those of a different Complexion, I hesitate not to address this Letter to you in behalf of a Gentleman, whom an Intimacy of twelve years has enabled me to judge of in the various Characters of a Man, a physician and a Friend. And when I assure you that during that period, I have never known a man of more genuine moral virtue; more unbounded liberality, & feeling for the miseries & distresses of his fellow men; or more extensive Charity, benevolence, tenderness, and attention, to their sufferings; or so punctual to the duties of his profession, I beg leave to add that I shall have drawn but a faint Sketch of the virtues of my friend.—
His dismission from the office that he holds, would give the most painful impression to all who are acquainted with him, and with the Circumstances under which he was prevailed upon to quit a most desirable establishment in Williamsburg, and an Extensive practice in the neighbourhood to remove to Norfolk for the express purpose of taking charge of that hospital, then under the direction of a gentleman, in no respect his equal, as I have the best reason to believe. He was promised the warmest support to procure for him the final establishment, if he would accept the temporary provision, and from my personal knowledge of him, I will venture to pledge myself that no man ever was, or will be, found more punctual; and that none can be found more equal, to the duties of his office than Doctor Barraud.—
If the insufficiency of the hospital funds, and the want of provision by the late Congress, for its support, should be the Inducement to an œconomical arrangement, permit me to observe, that the proposed arrangement contemplates a provision for the pay of a navy-surgeon, & mate, and that Doctor Barraud has never been allowed more, than a navy-surgeons pay & subsistence which at least, must be extended to his successor, if he be removed. And if actual services rendered be the foundation of the pretensions of any Gentleman of that grade, will not two years actual services performed in this department itself, plead most powerfully against the removal of the person who has rendered them, to make way for one whose pretensions stand upon no better ground?
I believe I owe it to that liberality of Sentiment which I know you to possess, to say nothing of Doctor Barrauds political Character & Conduct; but I should accuse myself of Injustice to him, were I not to assure you upon the word of a man of honor, that at no period of political heat, did he ever discover the smallest trait of that bitterness or intollerance which characterised the Conduct of almost every man employed or hoping to be employed by the then administration. Whatever difference of opinion existed between him & those whose opinions have at length prevailed, he never on any Occasion, betrayed a sentiment which his adversaries would not have respected as that of an honest well-meaning, candid and moderate man.—
Permit me then, Sir, most earnestly to sollicit you in behalf of my friend, that he may not be removed from his office, to make room for any other. He will be Content with the present emoluments thereof if the purposes of Œconomy forbid their Enlargement: and if permitted to Continue until Congress may act finally upon the subject, either by discontinuing, or finally establishing the office, he will discharge the duties that he now does, with punctuality, without receiving until that Period any Emolument from the time that his dismissal is now intended to take place.—
I can not prevail upon myself to offer an apology for a Letter, which nothing but the most unbounded Confidence in your Liberality of sentiments could have induced me to address to you.
I am with due respect & sincere good wishes, Sir, Your Obedt. hble. Servt
S: G: Tucker
